DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-15 in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that claim 16 has been amended such that Invention II is now also drawn to a fuel cell stack that is part of a power system for an unmanned surface vehicle.  This is not found persuasive because the scope of the apparatus as claimed in claim 1 is different from the scope of the apparatus as required by the process as claimed in claim 16.  The apparatus of claim 1 clearly describes a structure comprising a power system; the power system comprising a fuel cell, a fuel storage and a fuel and thermal management system; the fuel and thermal management system comprising a heat exchanger, a flow valve, a pressure regulator and conduit.  The apparatus as required by the process of claim 16 describes a method of delivering fuel to and removing reaction waste heat from a fuel cell stack of a fuel cell by a fuel and thermal management system that is part of a power system for an unmanned surface vehicle, further comprising steps involving a fuel storage, a heat exchanger, a conduit, a flow valve and a pressure regulator.  The apparatus as required by the process of claim 16 does not clearly state whether the fuel cell, fuel and thermal management system or both the fuel cell and fuel and thermal management system are part of the power system and also does not clearly state which among a fuel storage, a heat exchanger, a conduit, a flow valve and a pressure regulator is attributed to which structure (i.e., fuel cell, fuel and thermal management system, power system, etc.).  Thus, the process as claimed can still be practiced by another and materially different apparatus as stated in the Restriction Requirement mailed 8/18/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “in communication a heater” which appears to be missing ‘with’ between ‘communication’ and ‘a’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fuel-storage module” in line 5.  It is unclear which of the “at least one fuel-storage module” said limitation refers to.
Claim 4 recites the limitation “the fuel-storage module” in line 3 and in line 4.  It is unclear which of the “at least one fuel-storage module” said limitation refers to.
Claim 5 recites the limitation “the fuel-storage module” in line 4 and in line 5.  It is unclear which of the “at least one fuel-storage module” said limitation refers to.
Claim 14 recites the limitation "the primary circuit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the control module".  There is insufficient antecedent basis for this limitation in the claim.
	Further, claims 2-15 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2017/0179508 A1).
Regarding claim 1, Takahashi discloses a power system for an unmanned surface vehicle (fuel cell apparatus, Title, Abstract), the power system comprising:
a fuel cell including a fuel cell stack, wherein the fuel cell stack includes a fuel inlet (fuel cell module 2 includes a fuel cell stack 3 [0025]);
a fuel storage including at least one fuel-storage module fluidly connected to the fuel inlet of the fuel cell stack, wherein the fuel-storage module is a source of energy for the fuel cell (raw fuel [0027]); and
a fuel and thermal management system fluidly connected to the fuel inlet of the fuel cell stack (heat exchanger may be provided at the previous stage of the reformer to preheat fuel using fuel offgas [0030]), wherein the fuel and thermal management system comprises:
a heat exchanger in thermal communication with the fuel cell stack for removing waste heat produced by the fuel cell stack during operation (heat exchanger to preheat fuel using fuel offgas [0030]); and 
a flow valve, a pressure regulator, and a conduit, wherein the conduit fluidly
connects the fuel storage to the fuel cell stack to deliver fuel from the fuel storage to
the fuel cell stack by the conduit, and the flow valve and the pressure regulator are
both located along the conduit (fuel blower 21, valve V1, fuel supply line L21,22,23,24,25 [0027], [0037], Fig. 1).
Regarding claim 2, Takahashi discloses all of the claim limitations as set forth above.  Takahashi further discloses a control module in communication a heater, wherein the heater is in thermal communication with and heats fuel contained within the fuel storage (combustor 41 [0030], controller C [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0179508 A1), as applied to claims 1-2 above, in view of Stimits (US 2015/0338260 A1).
Regarding claim 3, Takahashi discloses all of the claim limitations as set forth above.  However, Takahashi does not further disclose the fuel storage includes a metal-hydride fuel-storage substrate, and wherein the control module activates the heater to warm the metal-hydride fuel-storage substrate to a target temperature to achieve a target gaseous hydrogen fuel generation rate. 
Stimits discloses a hydrogen generator containing a hydrogen-containing material (such as aluminum hydride) that can release hydrogen gas when heated, wherein a fuel gauge including a heat source and temperature sensor connected to a controller is used to supply hydrogen (Title, Abstract, [0012]).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal hydride material including a heater of Stimits as a fuel source in Takahashi because selecting one of known designs for a fuel source would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and because said metal hydride would operate equally well as the one disclosed by Takahashi.
	
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0179508 A1) in view of Stimits (US 2015/0338260 A1), as applied to claim 3 above, and further in view of Rusta-Sellehy et al. (US 2003/0091876 A1).
Regarding claim 4, modified Takahashi discloses all of the claim limitations as set forth above.  Stimits further discloses temperature sensor in communication with the control module, wherein the temperature sensor indicates an internal temperature of the fuel-storage module (Title, Abstract, [0012]).
	However, modified Takahashi does not further disclose a pressure sensor in communication with the control module, wherein the pressure sensor indicates a gas pressure of the fuel-storage module.
Rusta-Sellehy discloses a hydride hydrogen generation system including a pressure sensor in connection with a switch in a hydride supply line and controls its operation ([0046]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique for controlling a fuel source involving a pressure sensor was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 5, modified Takahashi discloses all of the claim limitations as set forth above.  Modified Takahashi further discloses the control module monitors the pressure sensor and the temperature sensor, and wherein the control module deactivates the heater in response to determining at least one of the following:
the gas pressure of the fuel-storage module has reached a predefined limit, and
the internal temperature of the fuel-storage module is at a target temperature (Stimits: Title, Abstract, [0012]; Rusta-Sellehy: [0046]).  As such, the controller of modified Takahashi considered capable of performing the recited controller functions.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0179508 A1), as applied to claims 1-2 above, in view of Uzhinsky et al. (US 2010/0055517 A1).
Regarding claims 6-7, Takahashi discloses all of the claim limitations as set forth above.  However, Takahashi does not disclose the fuel storage stores metal hydride, and wherein waste heat produced by the fuel cell stack is conducted by coolant flowing through the heat exchanger; wherein the coolant flowing through the heat exchanger circulates to the fuel storage to heat the metal hydride.
Uzhinsky discloses systems for producing hydrogen for power generation and a power source (Title, Abstract), wherein the waste heat in the exhaust stream may be recirculated to the hydride reactor using heat exchange devices ([0030]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known fuel source and waste heat recycling for a fuel cell was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0179508 A1), as applied to claims 1-2 above, in view of Braillard et al. (US 2017/0352896 A1).
Regarding claim 8, Takahashi discloses all of the claim limitations as set forth above.  However, Takahashi does not further disclose a primary circuit and a secondary circuit that both circulate coolant between the fuel storage and the heat exchanger.
	Braillard discloses a fuel cell system including a cooling circuit allowing a cooling fluid to circulate, the cooling circuit comprising a primary circuit and a secondary circuit isolated by a thermostatic valve ([0010]-[0014], Fig. 1).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known cooling circuit for a fuel cell was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 9, modified Takahashi discloses all of the claim limitations as set forth above.  Braillard further discloses the heat exchanger draws waste heat from the fuel cell stack through the primary circuit ([0010]-[0014], Fig. 1).
Regarding claim 10, modified Takahashi discloses all of the claim limitations as set forth above.  Braillard further discloses a liquid valve and a diverter conduit, wherein the liquid valve is opened in order to allow the coolant circulating in the secondary circuit to flow through the diverter conduit ([0010]-[0014], Fig. 1).
Regarding claim 11, modified Takahashi discloses all of the claim limitations as set forth above.  Braillard further discloses a water-cooled heat exchanger, wherein the coolant flowing through the diverter conduit flows to the water- cooled heat exchanger ([0010]-[0014], Fig. 1).
Regarding claim 12, modified Takahashi discloses all of the claim limitations as set forth above.  Braillard further discloses the water-cooled heat exchanger is cooled by a body of water, and wherein the unmanned surface vehicle is deployed within the body of water (water, see Abstract, [0014]).
Further regarding limitations directed to the unmanned surface vehicle, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0179508 A1), as applied to claims 1-2 above, in view of Knight et al. (US 2016/0006063 A1).
Regarding claim 13, Takahashi discloses all of the claim limitations as set forth above.  However, Takahashi does not disclose an air blower for cooling the fuel cell stack to a target stack temperature.
Knight discloses a fuel cell module (Abstract) comprising a blower that exhausts fluid carrying heat from the fuel cell stack for at least some of the heat output to be transferred by the heat exchanger/circulation pump to fluid be exhausted to the system exhaust ([0092]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known cooling system for a fuel cell was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 14, Takahashi discloses all of the claim limitations as set forth above.  However, Takahashi does not disclose a control module in communication with the air blower and a primary pump, wherein the primary pump circulates coolant flowing within the primary circuit between the fuel cell stack and the heat exchanger.
Knight discloses a fuel cell module comprising module control electronics circuitry (Abstract) and a blower that exhausts fluid carrying heat from the fuel cell stack for at least some of the heat output to be transferred by the heat exchanger/circulation pump to fluid be exhausted to the system exhaust ([0092]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known cooling system for a fuel cell was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/3/2022